

115 HR 3598 IH: Migratory Birds of the Americas Conservation Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3598IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Kind (for himself and Mr. Wittman) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Neotropical Migratory Bird Conservation Act to reauthorize the Act.
	
 1.Short titleThis Act may be cited as the Migratory Birds of the Americas Conservation Act. 2.Reauthorization of Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6109) is amended to read as follows:
			
				10.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $6,500,000 for each of fiscal years 2018 through 2023.
 (b)Use of fundsOf the amounts made available under subsection (a) for each fiscal year, not less than 75 percent shall be expended for projects carried out at a location outside of the United States..
		